Order entered October             ,   2012




                                               In The
                                    Q:ourt of apperati
                           jfiftb 3Diotrirt of Texao at Malta5
                                         No. 05-12-00411-CR

                        DOUGLAS MARSHALL_JACKSON,Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-14835-U

                                             ORDER

       The Court REINSTATES the appeal.

       On October 10, 2012, we ordered the trial court to make findings regarding why

appellant's brief has not been filed. However, on September 5, 2012, appellant filed a motion to

extend time to file his brief that had not been ruled on. Therefore, we VACATE the October 10,

2012 order requiring findings.

       We GRANT the September 5, 2012 extension motion and ORDER appellant to file his

brief within THIRTY DAYS of the date of this order.



                                                        DAVID L. BRIDG
                                                        JUSTICE